Title: To George Washington from the Commissioners for the Federal District, 30 June 1791
From: Commissioners for the Federal District
To: Washington, George



Sir
George Town [Md.] 30th June 1791

Turning our attention to Day to the Circumstances of the Carrollsburgh and hamburgh Lots, we are not free from apprehensions of difficulties in Settling with some of the Proprietors—Many of the Proprietors of the Carrollsburgh Lots have signed an Engagement to give up one half their Land on having the other half assigned them as near their original Situation as the new laying out will permit—According to the new plan, by an appropriation of ground for public uses, it will be out of the Power of the Commissioners to assign Land in Compensation near the former situation the most probable resourse to give content will be, to give the value in Land which may fall to the public in a different situation; but it is not likely that this will be satisfactory in every Instance.
The subscribers for Hamburgh have subjected their lots on a valuation—the state of the funds will not allow us to go deep in that way, we have therefore consented as was the Idea whilst you were here, to put them on the same Footing as the Proprietors of Carrollsburgh, with this restriction, that where a part of their own Lots cannot be assigned nor a compensation in other Lands agreed on, that the old Terms shall be binding to receive the value. This we expect will a good deal narrow the demand for money.
Those circumstances have induced us to mention our apprehension to Majr L’Enfant and to remark to him your ideas, as you were pleased to disclose them, to him and us, of preserving as much of the Land to the original proprietors as well may be,

and that they more strongly applied to those places than those parts of the plat which occasioned them.
As Majr L’Enfant purposes ⟨soon⟩ to attend you and probably will have the ⟨plat with⟩ him, we much wish, Sir, your attention to those parts and that they may be left in such a state as to lessen as far as possible the difficulties in settling with the proprietors—In consequence of what passed concerning a Treasurer and the probability of circumstances soon arising under which one may be necessary we have proceeded to the appointment of William Deakins Junr. We are Sir with great respect your mo. obedt Servts

Thos Johnson
David Stuart
Danl Carroll

